Exhibit 10.BB(4)

AMENDMENT TO ALCOA SUPPLEMENTAL PENSION PLAN

FOR SENIOR EXECUTIVES

1.    Effective January 1, 2011, the following will be added to the end of
subsection 2.2 d.:

To the extent a Participant dies before his or her payments have begun, payments
to the Surviving Spouse will be as follows:

1) If the Participant dies while accruing pension service, the survivor annuity
under this Plan will begin the month following the Participant’s death.

2) If the Participant dies after pension service has terminated, the survivor
annuity under this Plan will begin the later of: the month following the
Participant’s death or the month after the Participant would have turned age 55.

2.    The definition of Retirement is restated as follows:

“Retirement” or “Retires” means the termination of employment after attainment
of a specified age and specified service as determined under Normal or Early
Retirement type under Plan I Rules or Excess B. Notwithstanding the foregoing,
“Retirement” also includes termination of active employment under a Disability
Retirement under Plan I Rules, and such disability must also comply with
Section 409A of the Internal Revenue Code and the regulations promulgated there
under for purposes of this Plan. “Retirement” shall also mean any retirement as
may be defined under any executive severance agreement entered into between the
Company and a Participant to the extent it otherwise complies with termination
of employment for purposes of Section 409(A) of the Internal Revenue Code.

3.    In all other respects the Plan is ratified and confirmed.